Exhibit 99.1 TARGA RESOURCES, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Introduction The unaudited pro forma condensed consolidated financial statements of Targa Resources, Inc. (“Targa”, ”we”, ”us”, ”our”) as of June 30, 2009, for the year ended December31, 2008, and for the six months ended June 30, 2009 are based upon the historical audited and unaudited financial statements of Targa, which owns the Downstream Business. Prior to our disposition of the Downstream Business, we owned approximately 26.5% of Targa Resources Partners LP (the “Partnership”), including our 2% general partner interest. Targa Resources GP LLC, the general partner of the Partnership, is wholly owned by us. As a result, we consolidate the accounts of the Partnership. Equity in the Partnership held by third parties is included in our pro forma condensed consolidated financial statements as a component of non-controlling interest. Our disposition of the Downstream Business to the Partnership is accounted for and presented herein under common control accounting. Under common control accounting, the identifiable net assets of Targa remain unchanged because our exchange of the identifiable net assets of the Downstream Business for an additional equity interest in the Partnership is recorded at historical book value. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2009 has been prepared as if our disposition of the Downstream Business and certain related transactions occurred on June 30, 2009. The unaudited pro forma condensed consolidated statements of operations for the year ended December31, 2008 and the six months ended June 30, 2009 have been prepared as if our disposition of the Downstream Business and certain related transactions occurred on January 1, 2008. The unaudited pro forma condensed combined financial statements should be read in conjunction with the notes accompanying the unaudited pro forma condensed combined financial statements. The adjustments to the historical audited and unaudited financial statements are based upon currently available information and certain estimates and assumptions. Actual effects of these transactions will differ from the pro forma adjustments. However, management believes that the assumptions provide a reasonable basis for presenting the significant effects of the transactions as completed and that the pro forma adjustments are factually supportable, give appropriate effect to the events that are directly attributable to the transactions, and reflect those items expected to have a continuing impact on Targa. The unaudited pro forma condensed consolidated financial statements of Targa have been derived from the historical financial statements of Targa and are qualified in their entirety by reference to such historical financial statements and the related notes contained therein. The unaudited pro forma condensed consolidated financial statements are not necessarily indicative of the results that actually would have occurred if Targa had disposed of the Downstream Business on the dates indicated or which could be obtained in the future. TARGA RESOURCES, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET June 30, 2009 Pro Forma Historical Adjustments Pro Forma (In millions) ASSETS Current assets: Cash and cash equivalents $ $ (a) $ ) (b) ) (e) Trade receivables - Inventory - Assets from risk management activities - Other current assets - Total current assets ) Property, plant and equipment, at cost - Accumulated depreciation ) - ) Property, plant and equipment, net - Long-term assets from risk management activities - Investments in debt obligations of Targa Resources Investments Inc. - Other assets - Total assets $ $ ) $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Accounts payable $ $
